DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] water hose coupling comprising…”. Claim 48 recites “[t]he water hose of claim 1 wherein…”. However, it is not clear the Examiner how a coupling can be a water hose. The Examiner is unable to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-9, 42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0275220, Shu in view of US 6227579, Humphreys.
	In regards to claim 1, in Figures 1-4 and paragraphs detailing said figures, Shu discloses a water hose coupling comprising: a. a first coupling portion (7) having a cylindrical surface of threads for mating with one of a water hose, water source, and water hose accessory and a first larger diameter base (hexagon flats); b. a second coupling portion (1) comprising a first end, a second end, a second larger diameter base (between 2 and 3), and an outer diameter, said first end including a male stem configured to be received by said first coupling portion and said second end comprising a coupling protrusion configured to removably interface with and be overlapped by a water hose; c. a freely rotating connection between said first and second coupling portions wherein said first and second coupling portions rotate independently of one another, said freely rotating connection including a track (8) to accept one or more friction reducing components (6) wherein said interior track is fully encapsulated by interfacing said second coupling portion with said first coupling portion wherein said fully encapsulated track, holding said at least one friction reducing member, allows said first coupling portion to freely rotate in relation to said second. coupling portion along their longitudinal axis; and d. wherein the entirety said first larger diameter base of said first coupling portion has an outer diameter that is larger than said outer diameter of the entirety of said second coupling portion. Shu does not disclose a plurality of barbs. Humphreys teaches an interfacing coupling portion (14a) having a plurality of barbs (14c) “for engagement with the inner periphery of end of a hose” (col. 2, lines 2-3). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the interfacing coupling portion with a plurality of barbs for engagement with the inner periphery of end of a hose, as taught by Humphreys.
	In regards to claim 7, Shu in view of Humphreys discloses said cylindrical surface of threads comprises a circular male threaded end having an inner circular opening allowing water to pass therethrough and said first larger diameter base includes an inner circular opening allowing water to pass therethrough. 
In regards to claim 8, Shu in view of Humphreys discloses said second larger diameter base is integral with said male stem. 
In regards to claim 9 Shu in view of Humphreys discloses said freely rotating connection connects said first coupling portion with said male stem of said second coupling portion. 
In regards to claim 42, Shu in view of Humphreys discloses said first larger diameter base of said first coupling portion allows a user to tighten the circular male threaded end attached to said first larger diameter base without the use of a tool.
In regards to claim 48, as best understood, Shu in view of Humphreys discloses said first and second coupling portions each include an opening configured to allow liquid material to flow freely.

Claim 1, 7-9, 13 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0070550, Lin et al in view of US 6227579, Humphreys.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, Lin et al disclose a water hose coupling comprising: a. a first coupling portion (10) having a cylindrical surface of threads for mating with one of a water hose, water source, and water hose accessory and a first larger diameter base (surface radially outward of 101); b. a second coupling portion (13) comprising a first end, a second end, a second larger diameter base (large section near lead line of 13), and an outer diameter, said first end including a male stem configured to be received by said first coupling portion and said second end comprising a coupling protrusion configured to removably interface with and be overlapped by a water hose; c. a freely rotating connection between said first and second coupling portions wherein said first and second coupling portions rotate independently of one another, said freely rotating connection including a track (131) to accept one or more friction reducing components (12) wherein said interior track is fully encapsulated by interfacing said second coupling portion with said first coupling portion wherein said fully encapsulated track, holding said at least one friction reducing member, allows said first coupling portion to freely rotate in relation to said second. coupling portion along their longitudinal axis; and d. wherein the entirety said first larger diameter base of said first coupling portion has an outer diameter that is larger than said outer diameter of the entirety of said second coupling portion. Lin et al does not disclose a plurality of barbs. Humphreys teaches an interfacing coupling portion (14a) having a plurality of barbs (14c) “for engagement with the inner periphery of end of a hose” (col. 2, lines 2-3). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the interfacing coupling portion with a plurality of barbs for engagement with the inner periphery of end of a hose, as taught by Humphreys.
	In regards to claim 7, Lin et al in view of Humphreys disclose said cylindrical surface of threads comprises a circular male threaded end having an inner circular opening allowing water to pass therethrough and said first larger diameter base includes an inner circular opening allowing water to pass therethrough. 
In regards to claim 8, Lin et al in view of Humphreys disclose said second larger diameter base is integral with said male stem. 
In regards to claim 9, Lin et al in view of Humphreys disclose said freely rotating connection connects said first coupling portion with said male stem of said second coupling portion. 
In regards to claim 13, Lin et al in view of Humphreys disclose said track is accessible by an access port (101) on said first coupling portion wherein a sealing member closes said access port to retain said at least one friction reducing member within said hose coupling.
In regards to claim 48, as best understood, Lin et al in view of Humphreys disclose said first and second coupling portions each include an opening configured to allow liquid material to flow freely.

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Shu in view of Humphreys do not disclose the freely rotating connection including a track to accept one or more friction reducing components wherein said interior track is fully encapsulated by interfacing said second coupling portion with said first coupling portion. The Examiner disagrees. In Figure 3, Shu clearly illustrates the freely rotating connection including a track to accept one or more friction reducing components wherein said interior track is fully encapsulated by interfacing said second coupling portion with said first coupling portion. Applicant’s claim language does not exclude the ball bearing holder of Shu. For example, the friction reducing components are located within the interior track being fully encapsulated by interfacing said second coupling portion with said first coupling portion, and therefore, the ball bearing holder can be located within the interior track as well and meet the claim limitation.
Applicant argues that Shu teaches not to use ball bearings in situations involving moisture, so a person of skill in the art would not combine Shu with Humphreys. The Examiner disagrees. Shu relates to a non-permeable pipe connector structure, the design of which effectively prevents external material (such as vapor and miscellaneous substances, etc.) intrusion. Anyone having ordinary skill in the art would understand that a water hose coupling that allows miscellaneous substances to enter into the coupling is defective.
Applicant argues that Lin et al in view of Humphreys do not disclose the freely rotating connection including a track to accept one or more friction reducing components wherein said interior track is fully encapsulated by interfacing said second coupling portion with said first coupling portion. The Examiner disagrees. In Figure 1, Lin et al clearly illustrates the freely rotating connection including a track to accept one or more friction reducing components wherein said interior track is fully encapsulated by interfacing said second coupling portion with said first coupling portion. Applicant’s claim language does not include a recitation regarding axially forces applied to the coupling, and therefore, Lin et al meet the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679